 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11   CHARLES E. LIGHTNER,
                                                       Case No.: 2:18-cv-01138-KJD-NJK
12         Plaintiff(s),
                                                                    ORDER
13   v.
                                                                 [Docket No. 13]
14   VON’S COMPANIES, INC.,
15         Defendant(s).
16        Pending before the Court is a renewed stipulation to extend various deadlines in the
17 scheduling order. Docket No. 13. The Court hereby SETS a hearing on that stipulation for 3:00
18 p.m. on October 10, 2018, in Courtroom 3B.
19        IT IS SO ORDERED.
20        Dated: October 2, 2018
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
